MARSHALL, C. J.
1. Section 13680, General Code, as amended April 5, 1923, 110 O. L. 301, limits the time for filing a bill of exceptions in all criminal cases without exception to thirty days from the date of the overruling of the motion for a new trial.
2. The proviso in that section relates solely to the procedure whereby a bill of exceptions is prepared, signed and allowed and has no relation to the time of filing the same.
3. The second paragraph of section 13680, General Code, as amended April 5, 1923, is not a violation of section 28 of article 2 of the Ohio Constitution.
4. Due process of law involves only the essential rights of notice, hearing or opportunity to be heard before a competent tribunal. An appeal fro ma judgment of conviction is not a matter of absolute right independently of constitutional or statutory provisions allowing such appeal. It is wholly within the discretion of the state to allow or not to allow such a review and may be granted on such terms and conditions as to the legislature seems proper.
Cause dismissed.
Allen, Kinkade, Jones and Matthias, JJ., concur.